Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 29 January 2021. Applicants’ arguments with respect to the 35 USC 112(a) rejection are convincing and thus that rejection is withdrawn. The amendments to the claims have overcome the 35 USC 12(b) rejection over claim 37 and the art rejection. Applicant's arguments with respect to the objections to the disclosure have been fully considered but they are not persuasive. 
Allowable Subject Matter
	Claims 1, 2, 14, 17-27, 37 and 67-72 are allowable over the art of record. 
	There is no teaching or suggestion in U.S. patent 8,284,539 nor in the art to control the halide and moisture impurities in the taught electrolyte so that the amounts of these impurities at least overlap the claimed range. 
This application is in condition for allowance except for the following formal matters: 
Specification
	The amendment filed 17 March 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Appendices A and C.
	Applicant is required to cancel the new matter in the reply to this Office Action.
 
	The disclosure is objected to because of the following informalities:
In Appendix A, applicants should provide the status of the cited US applications, the publication numbers of the listed PCT applications and the countries and publications numbers for the other listed applications. Appendix C contains drawings and graphs which is improper under 37 CFR 1.58(a) and tables which do not comply with 37 CFR 1.52(a) and (b). The appendices should be labeled consecutively as A and B, otherwise it appears that Appendix B is missing. Appropriate correction is required.
	Applicants state that a substitute specification was filed overcome the above objections. No such substitute specification was filed with the amendment of 29 January 2021. Accordingly, the objections are maintained.
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/22/21